t c memo united_states tax_court jennifer l rusley petitioner v commissioner of internal revenue respondent docket no filed date jennifer l rusley pro_se william w kiessling for respondent memorandum opinion wolfe special_trial_judge this matter is before the court on petitioner’s motion for an award of administrative costs filed pursuant to sec_7430 and rules through unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure - - background petitioner timely filed her federal_income_tax return return reporting dollar_figure of income and dollar_figure of employment-- related expenses petitioner reported her income including her w-2 wage and tax statement income from usa mobile and also her employment--related expenses on form_1040 schedule c profit or loss from business schedule c she did not report her w-2 income on line of form_1040 u s individual_income_tax_return nor did she report any employment-related_expenses on form_1040 schedule a itemized_deductions schedule a on date respondent issued to petitioner a notice of proposed changes 30-day_letter in which respondent proposed to deny petitioner’s claimed schedule c expense deductions and to increase petitioner’s tax_liability by dollar_figure plus interest petitioner’s first written response to respondent was a handwritten letter first letter dated date stating in part on date i spoke with about the notice i received in the mail during our phone conversation he informed me on why the irs had sent me this particular notice concerning my tax_return i jennifer lynn rusley understand that my w2 income should be on line and that my expenses should be on schedule a via respondent received this letter on date petitioner then sent to respondent a handwritten note second letter that she wrote on a copy of the 30-day_letter the second letter stated these expenses dollar_figure are correctly reported on sch c because of my statutory_employee status i travel as an outside sales person and my car expenses are shown as other income on the sch c i have requested a confirmation of my duties with my employer and should be receiving it shortly please hold this file until i can get this confirmation i now feel that my income should not be on line respondent received the second letter on date as suggested in her second letter petitioner obtained another letter dated date and written by chris bastin district manager of the tennessee region for arch wireless third letter the third letter purported to confirm petitioner’s employment and stated in part the purpose of this letter is to verify that jennifer rusley worked for arch wireless as an outside account executive from to during this time jennifer’s responsibilities included outside business to business sales and service for new and existing customers respondent received the third letter but the record does not establish how or when petitioner transmitted the letter or the date of receipt by respondent on date respondent issued a statutory_notice_of_deficiency disallowing petitioner’s schedule c expense deductions on date petitioner’s representative william de montbreun a certified_public_accountant mailed a petition to this court by certified mail both petitioner and mr de montbreun signed the petition and it was filed on may q4e- in her petition petitioner contends that she is entitled to the schedule c expense deductions because she is a statutory_employee under sec_3121 at the time of filing petitioner resided in nashville tennessee upon receipt of the petition this court promptly informed william de montbreun that he could not be recognized as counsel of record because he was not admitted to practice before the tax_court and that all communication would be directed to petitioner respondent filed an answer on date petitioner then sent a letter dated date to the court affirming her petition the court treated the letter as an amendment to petition and filed it on date respondent then filed an answer to amendment to petition on date after the issues had been joined appeals officer elaine rhoton contacted petitioner to arrange for a conference and then met with petitioner’s representative mr de montbreun at this meeting on date appeals officer rhoton reviewed the information provided relating to petitioner’s employment status during including a letter dated date and written by daryl neville human resources representative of arch wireless fourth letter the fourth letter which previously had not been shown to any representative of respondent confirmed petitioner’s employment and stated in part jennifer rusley was employed by arch communications from date through date during her employment with arch jennifer held the position of sales executive in our nashville tn market jennifer’s responsibilities were to service existing business and to solicit new business in a defined territory within the nashville area the position was a business to business sales position compensated with a base salary plus monthly commissions jennifer was engaged in travel within her assigned territory jennifer sold arch products and services and received the commission portion of her pay based upon the revenue she derived for the company the fourth letter provided respondent with a basis for concession and the parties entered into a settlement stipulation on date this court’s decision pursuant to the agreement of the parties that there is no deficiency in income_tax due from petitioner was entered on date on date petitioner filed a motion for administrative costs and the decision was vacated and set_aside on date respondent filed an objection to motion for administrative costs on date petitioner filed her response to respondent’s objection to motion for administrative costs discussion the prevailing_party in an administrative_proceeding may recover reasonable_administrative_costs sec_7430 rule a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded if the taxpayer is the prevailing_party the taxpayer did not unreasonably - - protract the administrative_proceeding and the administrative costs are reasonable sec_7430 c b c a taxpayer is the prevailing_party only if the taxpayer substantially prevailed with respect to the amount in controversy or as to the most significant issue or set of issues presented the taxpayer satisfies the applicable net_worth requirement and the position_of_the_united_states in the proceeding is not substantially justified sec_7430 a and b in this case we first address the guestion whether the position_of_the_united_states was substantially justified because the other issues need not be considered if respondent has established that his position in the administrative proceedings was substantially justified whether the position_of_the_united_states was substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 in deciding whether the commissioner acted reasonably this court must ‘consider the basis for the commissioner’s legal position and the manner in which the position was maintained’ 115_tc_366 quoting 86_tc_962 the fact that the commissioner concedes a case is not determinative of the - j- reasonableness of the commissioner’s position see 92_tc_760 wasie v commissioner supra it is however a relevant factor to consider in deciding the degree of the commissioner’s justification corkrey v commissioner supra pincite we review the commissioner’s position as of the earlier of the date of the receipt by the taxpayer of the notice of decision by the office of appeals or the date of the notice_of_deficiency to determine whether respondent was substantially justified with respect to the recovery_of administrative costs sec_7430 b therefore in the present case the relevant inguiry with respect to the recovery_of the administrative costs is whether respondent had a reasonable basis for his position disallowing petitioner’s schedule c expense deductions at the time of the issuance of the notice_of_deficiency date an individual’s adjusted_gross_income agi is an individual’s gross_income less specified deductions including allowable deductions attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee sec_62 generally miscellaneous_itemized_deductions including business_expenses under sec_162 are deductible from an individual’s agi only to the extent that the aggregate of those - deductions exceed sec_2 percent of the individual’s agi sec_67 in this case petitioner contends that her itemized_deductions for business_expenses are not subject_to the limitations imposed by sec_67 because during the year in issue with respect to the amounts in issue she was not an employee within the meaning of sec_62 for purposes of employment_taxes an employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 common_law employees are described as follows generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished sec_31_3121_d_-1 employment_tax regs although the determination of employee status is to be made by common_law concepts a realistic interpretation of the term employee should be adopted and doubtful questions should be resolved in favor of employment 117_tc_263 citing 900_f2d_49 5th cir also for employment_tax purposes an employee is any individual who performs services for remuneration as a traveling or city salesman engaged upon a full-time basis in the solicitation on --- - behalf of and the transmission to his principal of orders from wholesalers retailers contractors or operators of hotels restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations sec_3121 d an individual can be a statutory_employee under sec_3121 only if that individual is not a common_law_employee under sec_3121 ewens miller inc v commissioner supra generally as statutory employees under sec_3121 d city or traveling salesmen who sell to retailers or to the others specified operate off the premises of their principals and are generally compensated on a commission basis sec_31_3121_d_-1 iv a employment_tax regs a common_law_employee generally reports business_expenses on schedule a subject_to limitations under sec_67 but a statutory_employee under sec_3121 d is not an employee for purposes of sec_62 and may deduct business_expenses on schedule c see sec_3121 see also prouty v commissioner tcmemo_2002_175 illustrating that a statutory_employee may reflect business income and expenses in full on schedule c lickiss v commissioner tcmemo_1994_103 holding that the taxpayer was a common_law_employee and that any related business_expenses were to be reported on schedule a subject_to the limitations under sec_67 revrul_90_93 1990_2_cb_33 holding that a statutory_employee under sec_3121 for employment_tax purposes is not a common_law_employee for purposes -- - of sec_62 and may deduct business_expenses on schedule c respondent contends that his position disallowing petitioner’s claimed schedule c deductions was substantially justified during the administrative process we agree petitioner filed her return along with a form_w-2 listing income from usa mobile she also reported related business_expense deductions on schedule c petitioner has the responsibility to substantiate her status as a statutory_employee so that she may report her deductions on schedule c see sec_6001 116_tc_438 sec_1_6001-1 income_tax regs as a common_law_employee petitioner generally would be required to report her employee_business_expense deductions on schedule a in the absence of further explanation on the return or persuasive proof of petitioner’s status as a statutory_employee respondent was reasonable to challenge petitioner’s schedule c expense deductions after respondent issued the 30-day_letter petitioner attempted to explain her filing position to respondent her explanations though were inconsistent and did not support her use of schedule c in the first letter petitioner contradicted her filing position and stated that the form_w-2 income belonged on line with related expenses on schedule a in the second letter petitioner reversed her argument again to affirm her original filing position she stated that the form_w-2 income did not belong on line and that the expenses were properly reported on schedule c on its face this position is confusing and inconsistent petitioner also stated in the second letter that she would be forwarding to respondent a confirmation of her duties from her employer although petitioner obtained the third letter that purported to confirm her employment and to support her filing position there is no evidence that respondent received this letter prior to the issuance of the notice_of_deficiency ’ moreover even if respondent had received the third letter before issuing the notice_of_deficiency the third letter does not provide persuasive support for petitioner’s contention the third letter is written by a representative from arch wireless but petitioner’s tax_return includes a form_w-2 from usa mobile as her employer the third letter merely states that petitioner was an outside account executive employed by arch wireless for part of and that her responsibilities included outside business to business sales and service for new and existing ' respondent states in the objection to motion filed date that the letters dated date and date from officials of petitioner’s employer were first presented to a representative of respondent on date appeals officer elaine rhoton did not recall receiving any documents from petitioner prior to her meeting with mr de montbreun on date the two letters were stapled together in the administrative file and the appeals officer believes that they both were received at the same time customers the third letter does not establish that petitioner performed all or substantially_all her services off the premises of her employer and does not explain whether petitioner was paid_by salary or commission or some combination of the two the letter says nothing about the extent and nature of supervision of petitioner in her work for arch wireless the third letter simply does not establish whether petitioner was a common_law_employee or was a statutory_employee during we conclude that respondent had a reasonable basis in fact and law for the position taken in the notice_of_deficiency at the time of the issuance of the notice_of_deficiency petitioner had not established her status as a statutory_employee entitling her to report her business_expense deductions on schedule c the fourth letter that petitioner ultimately presented to respondent confirmed the details that formed the basis of respondent’s concession to settle this matter petitioner did not present the fourth letter until after respondent issued the notice_of_deficiency therefore under the circumstances of this case respondent’s position was substantially justified petitioner is not the prevailing_party under sec_7430 and is not entitled to an award of administrative costs to reflect the foregoing an appropriate order will be issued denying petitioner’s motion and decision will be entered in accordance with the agreement of the parties
